 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      MICHAEL DENTON,
                                                             CASE NO. 3:20-cv-05968-TSZ-JRC
11                            Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12             v.                                            RECOMMENDATION
13      TIM THRASHER, et al.,

14                            Defendant.

15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, docket no. 59, objections to the Report and Recommendation, docket no. 60,

18   and the remaining record, does hereby find and ORDER:

19          (1) The Court adopts the Report and Recommendation.

20          (2) Defendant’s motion to dismiss is GRANTED in part and DENIED in part as follows:

21                  a. Defendants’ motion to dismiss is GRANTED and plaintiff’s claims for denial

22                     of prescription THC (Claim III), for restriction of sexually explicit materials

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1                   (Claim V) and any standalone claims for name calling/ethnic slurs and false

 2                   accusations within Claim II are DISMISSED without leave to amend;

 3               b. Defendants’ motion to dismiss is GRANTED and plaintiff’s retaliation and

 4                   equal protection claims contained within Claim II, plaintiff’s allegations of

 5                   retaliation in Claims IV and VI and his Fourteenth Amendment claim within

 6                   Claim VI are DISMISSED with leave to amend; and

 7               c. Defendants’ motion to dismiss plaintiff’s solitary confinement claim (Claim I)

 8                   is DENIED without prejudice.

 9        (3) Unserved defendant “Dr. Peterson” is DISMISSED from this action without

10           prejudice.

11        (4) Plaintiff shall file an amended complaint within 30 days of this order.

12        Dated this 30th day of June, 2021.

13

14                                                        A
                                                        Thomas S. Zilly
15                                                      United States District Judge
16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
